 In the Matter of U. S.VANADIUM CORPORATIONand I.U.No. 210 ofI.W. W.°In the Matter of U. S. VANADIUM CORPORATIONandINTERNATIONALUNION OF OPERATING ENGINEERS, LOCAL 12, AFLCases Nos. R-3639 and R-3919, respectively.Decided August 0011942Jurisdiction:mining and milling industry.Investigation and Certification of Representatives:existence of question : refusalto accord either of petitioning organizations recognition until certified by theBoard ; elections necessary..,Unit Appropriate for Collective Bargaining:single or separate units compris-ing (1) operators in upper and lower mills and at lower crusher, operators,welders, helpers, repairmen, and oilers on tram ; welders, mechanics, machin-ists, - pipefitters,and oilers at mill; heavy duty operators and mechanics,repairmen; and oilers on heavy duty equipment; and (2) remaining employees,excluding executives, technical workers, clerical, workers, foremen and shiftbosses,guards, caretakers, truck drivers - and helpers-determination of,dependent upon results of separate elections.-Mr. Clarence M. Oddie,of San Francisco, Calif., andMr. CharlesD. Peet,of New York City, for the Company.Mr. R. W. Henderson,of Bakersfield, Calif., for the I. W. W.-Mr.Mr. Lester O. WilsonandMr. Clues. A. Evans,of Los Angeles,Calif., andMr. Theodore Lawson,of Bishop, Calif., for the A. F.of L. 'Miss Grace McEldowney,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONS_STATEMENT OF THE CASEUpon petition duly filed by Industrial Union No. 210 ofI: W. W.,' herein called the I. W. W., alleging that a question affect-ing commerce had arisen concerning the-representation of employeesofU. S. Vanadium Corporation, Pine Creek Unit, Inyo County-,Laws, California, herein called the Company, the National LaborIAlso referred to in the record as Metal Mine Workers Industrial Union No. 210 ofthe Industrial Workers of the World.43 N. L. R. B., No. 72.418 U. S. VANADIUMCORPORATION.0419Relations Board, herein called the Board, provided for an appropriatehearing upon due notice before LeRoy Marceau, Trial Examiner.Said hearing was held at Bishop, California, on March 12, 1942.The Company and the I. W. W. appeared, participated, and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.On March30, 1942, after'the close of the hearing, the Company filed with theBoard a motion to remand the proceeding for further hearing orto dismiss the petition.On April 14, 1942, International Union of Operating Engineers,Local 12, AFL, herein called the A. F. of L., filed a petition allegingthat a question 'affecting commerce had arisen concerning therepresentation of employees of the Company.On May 12, 1942, the Board remanded Case No. R-3639 for furtherhearing, provided for an appropriate hearing upon due notice inCase R-3919, and consolidated the two cases for hearing.-A consolidated hearing was held from May 27 to 29, 1942, in-elusive, at Bishop, California, before,LeRoy Marceau, Trial Exam-iner.The Company, the I. W. W., and the A. F. of L. appeared,participated, and, were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues.The Trial Examiner's rulings, made at bothhearings, are free from prejudicial error and are hereby affirmed.June 25; 1942, the A. F. of L. filed a brief ; and on July 3, 1942, theCompany filed a supplemental brief.All the briefs have been dulyconsidered by the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYU. S. Vanadium Corporation, a wholly owned subsidiary of UnionCarbide and Carbon Corporation, is a Delaware corporatioi havingits principal place of business in New York City. It is engaged inthe development of natural resources and the production of strategicmaterials, including vanadium, tungsten, chromium, molybdenum,manganese, and cobalt, and the preparation of these metals for usein industry.At its Pine Creek plant, located in Inyo County, California, theonly plant involved in this proceeding, the Company produces tung-sten,molybdenum, and copper, which are there mined, milled, andreduced to the form of concentrates.During 1941 equipment andsupplies worth more than $50,000 were purchased by the Company 420DECISIONSOF NATIONALLABOR RELATIONS BOARDin ' States other than California for use at the Pine Creek plant.Over 75 percent of the products of the Company, valued at more than$100,000, i"s shipped out of the State each year.-II.THE ORGANIZATIONS INVOLVEDIndustrial Union No. 210 is a labor organization affiliated with theIndustrialWorkers of the World, admitting to membership em-ployees of the Company.2-International Union of Operating Engineers, Local 12, is a labororganization affiliated with the American Federation of Labor, ad-mitting to membership employees of the Company.III.THE QUESTIONS CONCERNING REPRESENTATIONBoth the I. W. W. and- the A. F. of L. have requested the Companyto bargain with them as the representatives of employees in theunits they claim as appropriate.The Company has refused to bar-gain with either organization without certification by the Board.A statement of an agent of the Regional Director, introduced inevidence at the hearing in Case No; R-3639, and a statement of theTrial Examiner at the consolidated hearing indicate that both theI.W. W. and the A. F. of L. represent substantial numbers of theCompany's employees in the units they claim as appropriate.8We find that questions affecting commerce have arisen concern-ing the representation of employees of the Company, within themeaning of Section 9 (c) and Section 2 (6) and (7) of the Act.2 By its motion to remand,the * Company raised the question of the capacity of theI.W. W. to act as a bargaining agent. Although its authority to enter into agreements islimited by the constitution and bylaws of the Industrial workers of the would, the exist-ence of the provision forbidding agreements for any specific length of time is insufficient,upon this record, to persuade us that theI.W. W. has institutedthis proceeding withoutthe intention to bargaih collectively in the event it is certifiedwe shall accordinglyafford it a place on the ballot in each of the elections hereinafter directed.,2According to the statement of the Regional Director,submitted in evidence in CaseNo. R-3639, the I. W. W. had theretofore submitted,in support of its claim,a petitionbearing the signatures of 171 of the Company's380 production and maintenance em-ployeesThe agent of the Regional Director also reported that the International UnionofMine, Mill and Smelter workers,affiliatedwith the C.I.0 , which bad asserted aninterest in the matter,was unable to produce any evidence in support of its claim.At the consolidated hearing the Trial Examiner reportedthat the A. F. of L.had sub-mitted 49 cards, 41 ofwhichwere dated between February 10 and Apiil 2, 1942, and 8were undated;and that all the cards bore apparently genuine original signatures, ofwhich30 were thenames of persons on the Company's pay roll ofMay 23, 1942, withinthe unit contendedfor by the A F. of L ,which unitincluded 75employees.He furtherreported that theI.W. W., hadsubmitted a petition signed between May 21 and 25,1942, bearing apparently genuine oiiginal signatures of 286 persons;that he had.com-paied 78 of these nameswith the pay roll of May 23, 1942; that 66 ofthe 78 namesappeared on the pay roll within the unit claimed as appropriateby the I W. W,consistingof 431 employees;and that 15 of the 66 w ere also within the unit contended for by theA. F. of L. If thesame ratio applied to all the signatures, 242 of the 286 names wouldbe on the payrollwithinthe unit claimed by the I.W. W. and 55 wouldalso be in theunit claimed by the A. F. of L. U.' S. -VA\ADIUM CORPORATION_-421IV. THE APPROPRIATE UNIT; THE. DETERMINATION OF REPRESENTATIVESThe I. W. W. contends that the unit appropriatefor bargainingat-the Company's Pine Creek plant consists of all employees-exceptexecutives, technical workers, clerical workers, foremen and shiftbosses, guards, caretakers, and truck drivers and helpers in inter-state commerce.The A. F. of L. claims that employees within itsorganizational jurisdiction constitute a craft unit appropriate -forthe purposes of bargaining, and in its petition describes this pro-posed unit as "mill foreman, mill operators, welders, mechanics-heavy duty repairman, fireman, Universal Machine operators, shovel,dragline, crane, clamshell, apprenticeengineers(oilers,greasers),pipefitters, millwrights, tractor operators-dozer, dragscraper, boom,motor patrol operators, and machinists." 4The Company- objects tothe segregation of any group or groups of its employees,craftsmenor otherwise, in a separate bargaining -unit; and tothe inclusion inthe unit of any supervisory employees.It agreesthat theindustrialunit claimed by the I. W. W. is appropriate.The Company's plant, which is located approximately26 milesfrom Bishop, Inyo County, California, consists of the Pine CreekMine at analtitude of 10,780 feet; the Pine CreekMill, also calledthe "upper mill," consisting of a concentrating plant anda chemicalplant, located about 2 miles from the mineand at alower altitude;and ore-carrying tramway connecting the mine andmill; and asmaller mill, known as the Scheelite Plant or the "lower mill," somedistance below the Pine Creek Mill.'The Company plans to opennew portals to the mine near the Pine Creek Mill and to discontinuethe operation of the Scheelite Plant.When thisisdone, all opera-tions-of the plant will be in close proximity to each other.Becauseof the isolated locoation of the plant, most of the employees live inbunk houses or family houses on the premises.The Company's business is a closely integrated -enterprise.Toa large extent the employees share common interests and workingconditions; men are frequently shifted from one job to another; andpractica]ly all the employees have been originally hired aslaborersand subsequently trained for other jobs as they have become avail-able.Wage rates for similar work at the mine and millare the sameexcept for the so-called "high altitude, differential" customary in theindustry.'In its brief the A. F. of L. requests that the description of the unit in its petition beamended to include "churn and diamond drillers above ground," omitted by inadvertence.It appears, however, that the only men in these classifications working at the Company'splant are on contractors'pay rolls,and it is not contended that they are employees ofthe Company.5 There is also an open pit or "glory hole,"but it is now being operated by independentcontractors whose employees are not included in either of 'the claimed units. 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn several occasions the Company has received petitions fromits'employees as a result of which it has conferred with committeesand- has granted wage increases and has adjusted grievances regard-ing working Conditions.Such petitions were received by the Com-pany'in November-1940, July 1941, and December 1941.On theseoccasions the committees represented all classifications of employeesand the demands covered practically all the men.However, in May1942 the, Company received a petition from employees of the PineCreek Mill, Scheelite Plant, and tram only,the committee whichconferred with the superintendent stating that they understood thatthe employees of the mine had already been recognized.Althoughthey were.told that their requests would be considered, apparentlyno action has been taken on the matter.The Company has no collective bargaining contracts;but in Decem-ber 1941 it, was told that the committee of employeeswithwhich itwas conferring represented the I.W. W. 'No other union has pre-sented demands on behalf of 'a4 of the employees.On the basis of the organization of the Company'sbusiness andthe bargaining history,in the plant,an industrial unit'appears tobe appropriate for the purposes of collective bargaining.However,the, unit claimed by the A. F. of L.is composed largely of mill andmachine operators,employees whose work is more highly skilledthan that of,the majority of the other employeesworkingwith themeand whose interests are distinguishable on that ground.The A. F.of L. represents employees in the,classifications it is now claiming atplants of other companies and, as `stated above, has been designatedas bargaining representative by a substantial number of such em-ployees in its, proposed unit at the Company's plant.Upon therecord we''believe that such employees might properly,be consideredeither as a separate unit or as part of a larger-nit of the Company'semployees.Under the circumstances we.hold that the desires of theemployees involved shall govern, and we shall therefore direct thatseparate elections be held among the mill and machine operators,with certain inclusions and exclusions discussed below, and amongother employees at the Company's plant.Upon the results of theseelections will depend in part our determination of the appropriateunit or units.If a majority of the mill and machine operators'group select the A.F. of L.as their representative,that group willconstitute a separate and distinct bargaining unit; if a majority ofthem choose the I.W. W. and a majority of the other group alsoexpress their desire to be represented by the I. W. W., then the twogroups will together constitute a single unit.e As noted below, the A. F., of L would exclude all mine employees, regardless of skill,and all maintenancemen at the mine, with the exception of one welder 'U. S. VANADIUM CORPORATION423As stated above, the I. W. W. and the Company would excludeexecutives, technical workers, clerical workers, foremen and shiftbosses, guards, caretakers, and truck drivers and helpers in interstatecommerce.At the hearing the A. F. of L. agreed to the exclusionfrom its proposed unit of such employees with the exception of themill foreman, mill shift bosses, and the foreman of the road de-partment;' in its brief it stated that it claimed no foremen or shiftbosses.We shall exclude from both groups all employees in theabove classifications, including foremen and shift bosses.The A. F. of L. would also exclude, but the I. W. W. would include,all employees listed on the Company's pay roll under the classifica-tions of mine," bullgang, construction, boarding house flunkies, andbull cooks.Since- such employees perform duties not closely con-nected with the work of the employees claimed by the A. F. of L.,or are in 'classifications over which other unions in the A. F. of L.organization have jurisdiction, we shall exclude them from the milland machine operators' group, but shall include them in the industrialgroup.-The employees whom the A. F. of L. would include fall within thefollowing pay-roll classifications and on the basis of such classifica-tion we shall indicate the employees to be included in the mill andmachine operators' group :Upper mill, lower mill, and lower crusher:The A. F. of L. wouldinclude in its proposed unit all operators in these classifications, butwould exclude laborers.On the basis of the nature of the workperformed, we shall include the operators.-Tram:The A. F. of L. requests the inclusion of a welder, twowelders' helpers,-and an oiler listed in this classification, but wouldexclude operators, loaders, a millwright, and a repairman.Sincethe A. F. of L. has asked for the inclusion of other operators andrepairmen on the machines they operate, we see no reason for ex-cluding them in this instance. -Accordingly, we shall include in themill and inachine operators' group all operators,repairmen, welders,welders' helpers, and oilers working on the tram.Maintenance:The A. F. of L. would include welders, mechanics,machinists, pipefitters, and oilers at the mill, and one of two weldersat the mine, but would exclude carpenters, electricians, helpers, andlaborers at the mill and all maintenance employees at the mine exceptfor the aforesaid welder.Since mine workers are excluded from themill and machine operators' group, as desired by the A. ' F.- of L.,7 The non-supervisory employees on whose exclusion the parties agreed fallwithin thefollowing pay-roll classifications:warehouses,laboratory,engineers,technicalmen, care-takers,watchmen,clerical,and interstate transportation.8 All underground men are included in this classification.Althoughthere are machineoperators included among the mine employees,the A. F.of L. claims no jurisdiction overmachines underground. 424DECISIONS OF NATIONAL LABOR 'RELATIONS BOARDwe shall also exclude maintenance 'men, including welders, workingat' the mine.As to the maintenance employees at the mill, we shallinclude in the mill and machine operators' group only welders,mechanics, machinists, pipefitters, and oilers.Transportation and Heavy Duty:The A. F. of L. would includeheavy duty equipment operators and, niechanics, repairmen, andoilers on heavy duty equipment, but would exclude truck driversand laborers.Although the record is not clear as to the' reason -forexcluding truck drivers, we assume that such employees are not withinthe jurisdiction of the A. F. of L.We shall, accordingly, include inthe -mill and machine operators' group only heavy duty equipmentoperators, mechanics, repairmen, and oilers.-We shall, accordingly, direct that the questions concerning repre-sentation which have arisen be resolved by elections by secret ballotamong the following groups of employees of the Company :Group A : Operators in the upper and lower mills and at thelower crusher; operators, welders, welders' helpers, repairmen,, andoilers on the tram; welders, mechanics, machinists, pipefitters, andoilers at the mill; and heavy duty operators and mechanics, repair-men, and oilers on heavy duty equipment, to determine whether theydesire to be represented by Industrial Union No. 210 of the I. W. W.,or by International Union of Operating Engineers, Local 12, AFL,for the purposes of collective bargaining, or by neither; andGroup B : All employees except those in Group A, above, andexecutives, technical workers, clerical workers, foremen and shiftbosses, guards, caretakers, and truck drivers and helpers in inter-state commerce, to determine whether or not they desire to be repre-sented by Industrial Union No. 210 of I. W. W. for the purposes ofcollective bargaining.Those eligible to vote in the election shall be the employees in therespective groups who were employed during the pay-roll periodimmediately preceding the date of the Direction of Elections, herein,subject 'to the additions and limitations set forth in the Direction.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations -Board Rules and Regulations=Series 2, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with U. S. VanadiumCorporation, Inyo County, California, separate elections by secretballot shall be conducted as early as possible, but not later than U. S. VANADIUM CORPORATION425thirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Twentieth Region,acting in this matter as agent for the National Labor ' RelationsBoard, and subject to Article III, Section 9, of said Rules andRegulations, among those employees of the Company who fall withinthe groups described below and who were employed during the pay-rollperiod immediately preceding the date of this Direction, in-cluding employees - who did not work, during such pay-roll periodbecause they were ill or on vacation or in the active military serviceor training of the United States, or temporarily laid off, but excludingemployees who have since quit or been discharged for cause :Group A : Operators in the upper and lower mills and at the lowercrusher; operators, welders, welders' helpers, repairmen, and oilerson the tram ; welders, mechanics, machinists, pipefitters, and oilers atthe mill; and heavy duty operators and mechanics, repairmen, andoilers on heavy duty equipment, to determine whether they desire tobe represented by Industrial Union No. 210 of I. W. W. or by Interna-tional Union of Operating Engineers, Local 12, AFL, for the purposesof collective bargaining, or by neither; andGroup B : All employees. except those in Group A, above, andexecutives, technical workers, clerical workers, foremen and shiftbosses, guards, caretakers, and truck drivers and helpers in inter-state commerce, to determine whether or not they desire to be repre-sented by Industrial Union No. 210 of I. W. W. for the purposes ofcollective bargaining.